--------------------------------------------------------------------------------

EXHIBIT 10.45A
 
[*] indicates that a confidential portion of the text of this agreement has been
omitted.
 
AMENDMENT NO. 1 TO
MASTER SERVICES AGREEMENT
 
This Amendment No. 1 to Master Services Agreement (this “Amendment”), dated as
of October 4, 2011 (the “Amendment Effective Date”), is between Medpace, Inc.,
an Ohio corporation with offices at 4620 Wesley Avenue, Cincinnati, Ohio 45212
(“MEDPACE”), and XOMA (US) LLC, a Delaware limited liability company with
offices at 2910 Seventh Street, Berkeley, California 94710 (“SPONSOR”).  MEDPACE
and SPONSOR are sometimes referred to herein individually as a “Party” and
together as the “Parties.”  Capitalized terms used and not otherwise defined
herein shall have the meanings ascribed to them in the Master Services Agreement
(as defined below).
 
RECITALS:
 
WHEREAS, MEDPACE and SPONSOR have entered into that certain Master Services
Agreement, dated as of November 9, 2009 (the “Master Services Agreement”); and
 
WHEREAS, the Parties now wish to amend the Master Services Agreement on the
terms set forth below;
 
NOW THEREFORE, in consideration of the mutual covenants and conditions
hereinafter set forth, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties hereby
agree as follows:
 
Section 1.              Amendment.  The Master Services Agreement is hereby
amended by adding thereto a new Article 4A to read in its entirety as follows:
 
4A.
SPECIAL PAYMENT AND OTHER PROVISIONS RELATING TO PERINDOPRIL PRODUCTS

 
 
4A.1.
Certain Definitions

 

 
4A.1.1.
“ACEON” means the product ACEON®, which is one of the subjects of the Amended
and Restated License Agreement.

 

 
4A.1.2.
“Amended and Restated License Agreement” means that certain Amended and Restated
License and Commercialization Agreement to be entered into by and between Les
Laboratoires Servier (“Servier”) and XOMA Ireland Limited relating to ACEON and
the Perindopril/Amlodipine Product.

 

 
4A.1.3.
“Gross Sales” means, with respect to a particular product and for a particular
period, the adjusted gross amount invoiced on all sales of such product by
SPONSOR or through or by its affiliates or sublicensees in the U.S. through
customary commercial channels of distribution to independent third parties in
bona fide arms length sales for such period.

 
 
 

--------------------------------------------------------------------------------

 
 

 
4A.1.4.
“Perindopril/Amlodipine Product” means the product Perindopril/Amlodipine, which
is one of the subjects of the Amended and Restated License Agreement.

 



 
4A.1.5.
“Perindopril/Amlodipine Services” means the Services to be performed by MEDPACE
pursuant to the Perindopril/Amlodipine Task Orders.

 

 
4A.1.6.
“Perindopril/Amlodipine Studies” means the studies of the Perindopril/Amlodipine
Product that are the subjects of the Perindopril/Amlodipine Task Orders.

 

 
4A.1.7.
“Perindopril/Amlodipine Task Orders” means (a) MEDPACE Task Order Number 5
(MEDPACE Project Number [*]), dated July 6, 2011, between MEDPACE and SPONSOR
under the Master Services Agreement (“Task Order No. 5”), and (b) that certain
Task Order to be entered into between the Parties under the Master Services
Agreement relating to the planned small meal interaction study for the
Perindopril/Amlodipine Product. .

 
 
4A.2.
Payments from Servier.  Within [*] days of the first dosing of the first patient
in the first of the Perindopril/Amlodipine Studies, SPONSOR will pay to MEDPACE
[*] Euro, whether received from Servier in whole or in part, which will be
credited against any payments then owed to MEDPACE for Perindopril/Amlodipine
Services pursuant to the Perindopril/Amlodipine Task Orders or Section 4A.4
below, if applicable, and any additional funds shall be provided as an advance
against future Perindopril/Amlodipine Services to be performed by MEDPACE under
the Perindopril/Amlodipine Task Orders and applied as payment for such
Perindopril/Amlodipine Services when due.

 
 
4A.3.
Payments from Products Sales

 

 
4A.3.1.
ACEON.  Within [*] days following the end of each month beginning with January
of 2012, SPONSOR will pay to MEDPACE an amount equal to [*]% of Gross Sales for
ACEON for such month which will be credited against any payments then owed to
MEDPACE for Perindopril/Amlodipine Services pursuant to the
Perindopril/Amlodipine Task Orders or Section 4A.4 below, if applicable, and any
additional funds remainder shall be provided as an advance against future
Perindopril/Amlodipine Services to be performed by MEDPACE and applied as
payment for such Services when due.  Payments pursuant to this Section 4A.3.1
shall continue until all amounts due to MEDPACE for Perindopril/Amlodipine
Services (including pursuant to Section 4A.4 below) have been paid in full.

 
 
- 2 -

--------------------------------------------------------------------------------

 
 

 
4A.3.2.
Perindopril/Amlodipine Product.  In the event the Perindopril/Amlodipine
Services are completed, and MEDPACE is still owed payments from SPONSOR for
Perindopril/Amlodipine Services, SPONSOR will not start new development programs
with the Perindopril/Amlodipine Product without either making payment in full of
all amounts due to MEDPACE for Perindopril/Amlodipine Services or receiving
MEDPACE’s prior written consent. As is the case with payments pursuant to
Section 4A.3.1, payments pursuant to this Section 4A.3.2 shall continue until
all amounts due to MEDPACE for Perindopril/Amlodipine Services (including
pursuant to Section 4A.4 below) have been paid in full. Should SPONSOR elect to
sell the Perindopril/Amlodipine Product in its entirety, MEDPACE must be paid in
full prior to completion of such sale.

 

 
4A.3.3.
Payment Report.  Each payment to MEDPACE required by Section 4A.3.1 or 4A.3.2
shall be accompanied by a reasonably detailed report in a form reasonably
satisfactory to MEDPACE setting forth SPONSOR’s calculation of Gross Sales for
the relevant product and month.

 
 
4A.4.
Premium to MEDPACE in Certain Circumstances.

 
 
4A.4.1.
If, upon completion of Task Order No. 5, the aggregate amount earned (paid and
unpaid) by MEDPACE for services pursuant to Task Order No. 5 exceeds the
aggregate of all payments actually made to MEDPACE for the services under Task
Order No. 5 through completion of Task Order No. 5 (such excess, the “Excess
Amount”), then, subject to the provisions of Section 4A.4.2 below, MEDPACE shall
be entitled to an additional payment amount, as a premium, equal to [*]% of the
Excess Amount (“Premium”), which payment shall be made from the amounts required
to be paid to MEDPACE for Task Order No. 5 services pursuant to Sections 4A.3.1
and 4A.3.2, or, at SPONSOR’s option, other SPONSOR operating cash flows, as
applicable.

 
 
4A.4.2.
As soon as reasonably practicable following completion of Task Order No. 5,
MEDPACE shall submit an itemized accounting of all payments for services under
Task Order No. 5 earned and received in order to determine the Excess Amount,
and in the event SPONSOR pays the Excess Amount in full to MEDPACE within [*]
days following receipt of such itemized accounting, no Premium shall be payable.

 
 
- 3 -

--------------------------------------------------------------------------------

 
 
 
4A.5.
If any Excess Amount and its corresponding Premium have not been paid to MEDPACE
within [*] months of completion of Task Order No. 5:

 
 
 
4A.5.1. SPONSOR shall remain liable for these payments as well as all other
payments pursuant to all other Perindopril/Amlodipine Task Orders, which will be
made from Section 4A.3.1. funds, and

 
 
 
4A.5.2. SPONSOR and MEDPACE will negotiate in good faith to establish an
alternative payment strategy which will attempt to resolve any remaining
balance; [*].

 
 
4A.6
Amounts Held as Advances at Time of Termination.  In the event the
Perindopril/Amlodipine Task Orders are terminated before completion and the
amounts paid pursuant to Section 4A.2 or 4A.3.1 then being held as advances
exceed the remaining amount due to MEDPACE for Perindopril/Amlodipine Services,
such excess amount shall be returned to SPONSOR as soon as reasonably
practicable following receipt of a termination notice.

 
 
4A.7.
Additional Covenants.  Each of the Parties shall use commercially reasonable
efforts to initiate the Perindopril/Amlodipine Study that is the subject of Task
Order No. 5 on or before December 31, 2011 and to complete such study in
accordance with the Project Schedule and the Project Budget provided in Task
Order No. 5 (as the same may be modified from time to time by Change Order or
other mutual agreement of the Parties).  The Parties agree that the payment
provisions of this Article 4A supersede the Payment Schedule set forth in Task
Order No. 5.

 
 
4A.8.
Negotiation Rights.  As a condition of this payment arrangement, SPONSOR agrees
that for [*] years after the Amendment Effective Date, MEDPACE, including its
parent(s), subsidiaries, affiliates, and successors, shall have the exclusive
right to negotiate for the conduct of all clinical trials for one or more
fixed-dose combination products containing both perindopril and either
indapamide, amlodipine and indapamide and/or any other active pharmaceutical
ingredient (such products, the “Additional Combination Products”) pursuant to a
financing arrangement substantially similar to that reflected in this Amendment.
SPONSOR shall not conduct any negotiations or enter into any agreement with any
third party regarding the provision of services related to the design and
execution of clinical development programs for Additional Combination Products
without first either conducting negotiations with MEDPACE in accordance with
this Section 4A.7 (“Negotiations”) or receiving a written waiver from MEDPACE of
its rights under this Section 4A.7, provided that MEDPACE is then in compliance
with its obligations under the Master Services Agreement and any Task Orders
thereunder. 

 
 
- 4 -

--------------------------------------------------------------------------------

 
 
 
 
The Parties agree to conduct all Negotiations in good faith, with reasonable
diligence and for a period of not more than [*] days after the date of such
notice or such other period as the Parties shall then agree in writing (the
“Exclusivity Period”).  In the event Negotiations are conducted in accordance
with this Section 4A.7 but the Parties have not reached written agreement at the
end of the Exclusivity Period, SPONSOR shall be free to negotiate with third
parties regarding the provision of services related to the design and execution
of clinical development programs for Additional Combination Products.  In the
event the Parties reach such an agreement, the terms agreed to by the Parties
with respect thereto shall be set forth in an amendment to this Agreement or a
separate agreement, as the Parties shall determine.  All MEDPACE work will be
charged at the rates offered to MEDPACE preferred customers.  MEDPACE and
SPONSOR will negotiate in good faith the scope of each project.

 
 
4A.9.
Effectiveness.  This Article 4A shall become effective immediately, and without
further action by either Party, upon execution and delivery of the Amended and
Restated License Agreement by the parties thereto.

 
Section 2.               Effect of Amendment.  Except as expressly stated
herein, the Master Services Agreement shall remain in full force and effect.
 
Section 3.              Counterparts.  This Amendment may be executed in two (2)
or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.
 
 
- 5 -

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Parties have executed this Amendment as of the date
first set forth above.
 
MEDPACE, INC.
       
By:
      Name:     Title:         XOMA (US) LLC         By:        Name:  James R.
Neal     Title:  Vice President, Business Development


 
- 6 -

--------------------------------------------------------------------------------